Citation Nr: 1700431	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-19 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2. Entitlement to service connection for hypertension, to include claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Jackson, Counsel



INTRODUCTION

The Veteran had active service from July 1965 to August 1971.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the RO. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's claim for service connection for a bilateral hearing loss disability, a remand is necessary in order to obtain an addendum opinion as to the nature and etiology of his current bilateral hearing loss disability.

Regarding the Veteran's claim for service connection for hypertension, the bases of the medical opinion evidence is inadequate. The March 2011 examiner did not offer sufficient rationale for the opinion that the Veteran's hypertension was less likely as not related or a result of his diabetes mellitus. Further VA examination is necessary to assess the Veteran's claim.   

Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion from the audiologist who conducted the March 2011 VA examination or other qualified audiologist, to determine the nature and likely etiology of the claimed bilateral hearing loss disability. The claims file should be made available to the audiologist for review. If an opinion cannot be offered without examination of the Veteran, an additional examination must be undertaken. 

The audiologist should discuss the Veteran's documented medical history and assertions. After reviewing the entire record, to specifically include the December 2010 record from the Veteran's treating otolaryngologist, the audiologist should provide opinion with supporting explanations as to the following: 

Independent of the Veteran's normal hearing at discharge from service and an Institute of Medicine (IOM) study that finds there is currently no sufficient scientific basis for the existence of delayed-onset hearing loss, did the Veteran's current bilateral hearing loss disability onset due to noise trauma incurred during his period of service?

As indicated above, the audiologist must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*A July 1964 re-enlistment examination that reflects that the Veteran did not demonstrate a bilateral hearing loss disability for VA purposes. VBMS Entry March 8, 2016, p. 15/78.

*A January 1969 periodic examination that reflects that the Veteran did not demonstrate a bilateral hearing loss disability for VA purposes. VBMS Entry March 8, 2016, p. 23/78.

*The May 1971 separation examination that reflects that the Veteran did not demonstrate a bilateral hearing loss disability for VA purposes. VBMS Entry March 8, 2016, p. 17/78.

*December 2010 private treatment record that reflects the treating otolaryngologist's opinion that it was likely that the Veteran's hearing loss (and associated tinnitus) could be associated with the Veteran's military service. The otolaryngologist noted that the Veteran reported a history of loud noise exposure during his military service. VBMS Entry December 29, 2010.

*March 2011 report of VA examination that reflects the audiologist's opinion that the Veteran's bilateral hearing loss disability was less likely as not caused by or a result of noise trauma. The audiologist explained that the Veteran had normal hearing at discharge from service and that according to an IOM study, there was currently no sufficient scientific basis for the existence of delayed-onset hearing loss. VBMS Entry March 5, 2011.

A thorough explanation must be provided for the opinion rendered. If the audiologist cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a complete explanation as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

2. Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed hypertension. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, the examiner should provide opinion with supporting explanations as to the following: 
 
(i.) Whether hypertension began in or is related to any incident of service, (ii.) Whether hypertension manifested within one year of separation from active duty or (iii.) Whether the Veteran's current hypertension was CAUSED OR AGGRAVATED (permanent worsening) by service-connected diabetes mellitus.

If aggravation of any hypertension by service-connected diabetes mellitus is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

As indicated above, the examiner must review the record in conjunction with rendering the requested opinion; however, his/her attention is drawn to the following:

*January 1969 blood pressure reading of 120/60. VBMS Entry March 8, 2016, p. 23/78.

*May 1971 blood pressure reading of 118/72. VBMS Entry March 8, 2016, p. 17/78.

*October 2010 blood pressure reading of 146/86 and 133/75. VBMS Entry December 8, 2010, p. 3, 7/12.

*A March 2011 VA examination report that documents the examiner's opinion that the Veteran's hypertension is less likely as not related or a result of his service-connected diabetes mellitus because they are "separate entities." VBMS Entry March 5, 2011, p. 14-15/16.

*A December 2011 VA statement from the Veteran's treating physician reporting that the Veteran's hypertension is due to diabetes mellitus. VBMS Entry December 19, 2011.

A thorough explanation must be provided for the opinion rendered. If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting and complete explanation as to why an opinion cannot be made without resorting to speculation.

THE EXAMINER IS ADVISED THAT BY LAW, THE MERE STATEMENT THAT THE CLAIMS FOLDER WAS REVIEWED AND/OR THE EXAMINER HAS EXPERTISE IS NOT SUFFICIENT TO FIND THAT THE EXAMINATION IS SUFFICIENT.

3. After completing the indicated development, readjudicate the claims in light of all the evidence of record. If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive supplemental statement of the case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


